In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                              No. 07-13-00106-CR, 07-13-00107-CR


                        ADAM LEWIS TRINIDAD, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 46th District Court
                                 Wilbarger County, Texas
            Trial Court No. 11-317, 11-318, Honorable Dan Mike Bird, Presiding

                                       May 14, 2013

                              MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Adam Lewis Trinidad attempts to appeal his conviction and sentence

for sexual assault of a child. The record indicates sentence was imposed on February

23, 2010. No motion for new trial was filed. A notice of appeal was not filed until April

3, 2013. By letter we notified the parties of our apparent lack of appellate jurisdiction,

and set a deadline for the filing of documents or matters considered necessary for the

Court to determine its jurisdiction. Counsel for appellant has responded with a motion

requesting additional time.
       If a motion for new trial is not filed, a notice of appeal must be filed within thirty

days after the day sentence is imposed or suspended in open court. Tex. R. App. P.

26.2(a)(1).   Appellant’s notice of appeal was due by March 25, 2010.              Because

appellant’s notice of appeal was filed more than three years after it was due, we have

no jurisdiction over this appeal.        See Olivo v. State, 918 S.W.2d 519, 522

(Tex.Crim.App. 1996). As we lack jurisdiction to address the merits of the appeal, we

may take no action other than dismissal.1 See Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998); Olivo, 918 S.W.2d at 523; Hess v. State, No. 07-11-00359-CR;

No. 07-11-00360-CR, 2011 Tex. App. Lexis 7720 (Tex.App.--Amarillo Sept. 26, 2011,

no pet.) (mem. op.) (not designated for publication).


       Accordingly, we deny appellant’s request for additional time and dismiss the

appeal for want of jurisdiction.




                                                  James T. Campbell
                                                      Justice

Do not publish.




       1
         Appellant may be entitled to an out-of-time appeal by filing a post-conviction
writ of habeas corpus returnable to the Texas Court of Criminal Appeals. Tex. Code
Crim. Proc. Ann. art. 11.07, § 3 (West Supp. 2012).

                                             2